1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,             No. 2:97-cr-40-01 WBS
13                 Plaintiff,

14       v.                                ORDER
15   LEONEL RIVERA,

16                 Defendant.

17

18                               ----oo0oo----

19               Defendant Leonel Rivera has filed a motion for

20   compassionate release under 18 U.S.C. § 3582(c)(1)(A).    (Docket

21   No. 249.)   The court recognizes defendant’s contention that

22   compassionate release is warranted because of the COVID-19

23   pandemic, along with his diagnosis of diabetes, hypertension, and

24   other medical conditions and the various sentencing factors under

25   18 U.S.C. § 3553(a).    However, defendant appears to be receiving

26   proper treatment for his current conditions, and he received his

27   first dose of the Moderna COVID-19 vaccine on April 27, 2021 and

28   should be receiving his second dose shortly.    Further, as this
                                       1
1    court has stated numerous times, the COVID-19 pandemic by itself

2    does not constitute an extraordinary and compelling reason for

3    compassionate release.    See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. §

4    1B1.13.1    Under all of the relevant factors, defendant has not

5    shown that compassionate release is appropriate in this case.

6    Accordingly, the motion (Docket No. 249) is DENIED.

7                IT IS SO ORDERED.

8    Dated:     May 10, 2021

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25        1    The court recognizes that § 1B1.13 is not binding on
26   this court, though it “may inform a district court’s discretion
     for § 3582(C)(1)(A) motions filed by a defendant.” United States
27   v. Aruda, 993 F.3d 797 (9th Cir. 2021). According, the court
     considers the Sentencing Commission’s policy statements in
28   deciding the instant motion.
                                     2
